Citation Nr: 0315833	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease

ATTORNEY FOR THE BOARD

Mark Hindin


INTRODUCTION

The veteran had active service from July 1957 to July 1979

This appeal arises from a February 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied entitlement to service connection 
for Parkinson's disease.  

In September 1999, the Board of Veterans' Appeals issued a 
decision that denied entitlement to service connection for 
Parkinson's disease.  The veteran appealed this decision to 
the United States Court of Veterans Appeals for Veterans 
Claims.  In June 2001 the Court vacated the Board's decision 
and remanded the case for re-adjudication in light of the 
Veterans Claims Assistance Act (VCAA), Pub.L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).


REMAND

In a letter dated in January 2003, the Board sought to inform 
the veteran of the VCAA, of the evidence needed to 
substantiate his claim, and of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  However, the United States Court of 
Appeals for the Federal Circuit has determined that such 
notice was inadequate because it limited the time period for 
submitting necessary evidence to 30 days rather than the 
statutorily mandated one year.  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  Since the one-year 
period has not passed, and the veteran has not waived the one 
year time period, the Board cannot decide the claim.

Accordingly, the veteran's appeal is remanded for the 
following:

The RO should inform the veteran that he 
has until January 16, 2003 to respond to 
the Board's January 16, 2002 VCAA letter.  
His claim cannot be adjudicated by the 
Board prior to that date unless he 
informs VA that he has no additional 
evidence to submit or waives the one year 
time period.  

If the claim remains denied, the RO should then return the 
case to the Board, if otherwise in order.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




